EXHIBIT AMENDEDANDRESTATED BYLAWS OF SHUFFLE MASTER, INC. ARTICLE 1. OFFICES 1.01Registered Office. The registered office of the corporation shall be 1106 Palms Airport Drive, Las Vegas, Nevada 89119-3730. The Board of Directors (the “Board”) shall have authority to change the registered office of the corporation from time to time, and any such change shall be registered by the Secretary of the corporation (the “Secretary”) with the Secretary of State. 1.02Offices. The corporation may have such other offices, including its principal business office as the Board may designate or as the business of the corporation may require from time to time. ARTICLE II. SHAREHOLDERS 2.01Annual Meeting. The annual meeting of the shareholders of the corporation shall be held at such time and place, either within or without the State of Minnesota, as shall be designated from time to time by the Board, includingby any combination of means of remote communication through which the shareholders may participate in the meeting, if notice of the meeting is given to every holder of shares entitled to vote, and if the number of shares held by the shareholders participating in the meeting would be sufficient to constitute a quorum at a meeting,or by written consent of all the shareholders entitled to vote, at which time the shareholders, voting as provided in the Articles of Incorporation, shall elect Directors for the ensuing year, and shall transact such other business as shall properly come before them.The chairman of the meeting shall have the power to adjourn the meeting from time to time, without noticeother than announcement at the meeting.
